

MODIFICATION AGREEMENT
 
THIS MODIFICATION AGREEMENT, dated as of November 30, 2007 (this “Agreement”),
of that certain Credit Agreement referenced below is by and among TEMPUR WORLD,
LLC, a Delaware limited liability company (as successor by merger to Tempur
World Holdings, LLC, a Delaware limited liability company, and Tempur-Pedic,
Inc., a Kentucky corporation), and TEMPUR PRODUCTION USA, INC., a Virginia
corporation, as Domestic Borrowers, DAN-FOAM ApS, a private limited liability
company existing under the laws of Denmark, as Foreign Borrower, TEMPUR-PEDIC
INTERNATIONAL INC., a Delaware corporation, and certain of its subsidiaries and
affiliates, as Domestic Guarantors, TEMPUR WORLD HOLDINGS, S.L., a company
organized under the laws of Spain, and TEMPUR DANMARK A/S, a stock company
existing under the laws of Denmark, as Foreign Guarantors, the Lenders party
hereto, the L/C Issuers party hereto, BANK OF AMERICA, N.A., as Administrative
Agent and Domestic Collateral Agent, and NORDEA BANK DANMARK A/S, as Foreign
Collateral Agent. Capitalized terms used but not otherwise defined herein shall
have the meanings provided in the Credit Agreement.
 
W I T N E S S E T H
 
WHEREAS, a $340 million term loan and revolving credit facility was established
in favor of the Borrowers pursuant to the terms of that certain Credit
Agreement, dated as of October 18, 2005 (as amended, restated, extended,
supplemented or otherwise modified, the “Credit Agreement”), among the Borrowers
named therein, the Guarantors named therein, the Lenders party thereto, the
Administrative Agent, the Domestic Collateral Agent and the Foreign Collateral
Agent;
 
WHEREAS, pursuant to Amendment No. 1 to the Credit Agreement, dated as of
February 8, 2006, the Lenders agreed to certain modifications to the terms of
the Credit Agreement, including a $60 million increase in the Domestic Revolving
Commitments and a $10 million reduction in the Foreign Revolving Commitments,
resulting in $390 million in revolving credit and term loan commitments under
the Credit Agreement;
 
WHEREAS, pursuant to Amendment No. 2 and Consent to the Credit Agreement, dated
as of December 13, 2006, the Lenders agreed to certain modifications to the
terms of the Credit Agreement, including a $70 million increase in the Domestic
Revolving Commitments, resulting in approximately $394 million in domestic and
foreign revolving and term loan commitments under the Credit Agreement, and
incorporation of an accordion option (as Section 2.01(h)) to permit up to $50
million of additional Domestic Revolving Commitments upon satisfaction of
certain conditions;
 
WHEREAS, pursuant to the Modification Agreement, dated as of February 22, 2007,
certain Domestic Revolving Lenders provided a $50 million increase in the
Domestic Revolving Commitments pursuant to Section 2.01(h) of the Credit
Agreement, resulting in approximately $441 million in domestic and foreign
revolving and term loan commitments under the Credit Agreement;
 
WHEREAS, pursuant to Amendment No. 3 and Consent to the Credit Agreement, dated
as of June 8, 2007, the Lenders agreed to certain modifications to the terms of
the Credit Agreement, including a $122 million increase in the Domestic
Revolving Commitments and a $30 million increase in the Foreign Revolving
Commitments, resulting in approximately $540 million in domestic and foreign
revolving commitments under the Credit Agreement, and refreshment of the
accordion option in Section 2.01(h) to permit up to $100 million of additional
Domestic Revolving Commitments upon satisfaction of certain conditions;
 
WHEREAS, pursuant to the Modification Agreement, dated as of August 6, 2007,
certain Revolving Lenders provided a $100 million increase in the Domestic
Revolving Commitments pursuant to Section 2.01(h) of the Credit Agreement,
resulting in approximately $640 million in domestic and foreign revolving
commitments under the Credit Agreement;
 
WHEREAS, the Borrowers have requested certain modifications to the terms of the
Credit Agreement, including, among other things, to increase the Aggregate
Domestic Revolving Commitments by $25 million and to permit the Foreign Borrower
to reduce the Aggregate Foreign Revolving Commitments by $25 million on a
non-pro rata basis.
 
WHEREAS, the Administrative Agent and the Lenders have agreed to the requested
modifications on the terms and conditions set forth herein;
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1. Increase in Domestic Revolving Commitments. Each of the Domestic Revolving
Lenders party to this Agreement agrees to provide Domestic Revolving Commitments
under the Credit Agreement as set forth on Schedule 2.01 attached hereto. The
Domestic Revolving Commitment Percentages are revised to be as set forth on
Schedule 2.01 attached hereto.
 
2. Permanent Partial Reduction of Foreign Revolving Commitments. The Credit
Parties and the Lenders agree that, notwithstanding any provision to the
contrary contained in the Credit Agreement, the Foreign Revolving Commitments
are hereby permanently reduced on a non-pro rata basis as set forth on Schedule
2.01 attached hereto, and the Foreign Revolving Commitments that have been
permanently reduced hereby may not be reinstated without the written consent of
the Required Lenders. The Foreign Revolving Commitment Percentages are revised
to be as set forth on Schedule 2.01 attached hereto.
 
3. Amendment of Schedule 2.01 to the Credit Agreement. Schedule 2.01 to the
Credit Agreement is amended as set forth on Schedule 2.01 attached hereto.
 
4. Conditions Precedent. This Agreement shall be effective immediately upon
receipt by the Administrative Agent of all of the following, each in form and
substance satisfactory to the Administrative Agent and the Lenders:
 
(a) Executed Agreement. Counterparts of this Agreement duly executed by the
Credit Parties and the Required Lenders;
 
(b) Secretary’s Certificate. A duly executed certificate of a Responsible
Officer of each of the Domestic Borrowers and the Domestic Guarantors, attaching
each of the following documents and certifying that each is true, correct and
complete and in full force and effect as of the date of this Agreement:
 
(i) Charter Documents. Copies of its articles or certificate of incorporation or
formation or equivalent, certified to be true, correct and complete as of a
recent date by the appropriate Governmental Authority of the jurisdiction of its
organization or formation, unless a Responsible Officer certifies in the
secretary’s certificate that articles or certificate of incorporation or
formation previously delivered to the Administrative Agent at the closing of
Amendment No. 3 has not been amended, supplemented or otherwise modified and
remain in full force and effect as of the date hereof;
 
(ii) Bylaws. Copies of its bylaws, operating agreement or partnership agreement,
unless a Responsible Officer certifies in the secretary’s certificate that the
bylaws previously delivered to the Administrative Agent at the closing of
Amendment No. 3 have not been amended, supplemented or otherwise modified and
remain in full force and effect as of the date hereof;
 
(iii) Resolutions. Copies of its resolutions approving and adopting this
Agreement, the transactions contemplated herein, and authorizing the execution
and delivery hereof;
 
(iv) Incumbency. Incumbency certificates identifying its Responsible Officers
who are authorized to execute this Agreement and related documents and to act on
its behalf in connection with this Agreement and the Credit Documents, unless a
Responsible Officer certifies in the secretary’s certificate that the incumbency
certificates previously delivered to the Administrative Agent at the closing of
Amendment No. 3 have not been amended, supplemented or otherwise modified and
remain in full force and effect as of the date hereof; and
 
(v) Good Standing Certificates. A certificate of good standing or the equivalent
from its jurisdiction of organization or formation certified as of a recent date
by the appropriate Governmental Authority.
 
(c) Legal Opinions. Opinions of legal counsel to the Domestic Borrowers and the
Domestic Guarantors in form and substance acceptable to the Administrative
Agent.
 
(d) Fees and Expenses. Payment of all fees and expenses (including fees and
expenses of counsel to the Administrative Agent) in connection with this
Agreement.
 
For purposes of determining compliance with the conditions specified in this
Section 4, each of the Lenders that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the effectiveness of this
Agreement specifying its objection thereto.
 
5. Effectiveness of Agreement. Upon execution and delivery of this Agreement,
all references to the Credit Agreement in each of the Credit Documents shall
hereafter mean the Credit Agreement as modified by this Agreement. Except as
specifically modified or amended hereby or otherwise agreed in writing, the
Credit Agreement and the other Credit Documents (including, in each case,
schedules and exhibits thereto) are hereby ratified and confirmed and shall
remain in full force and effect according to its terms.
 
6. Representations and Warranties; Defaults. Each of the Borrowers and the
Guarantors affirms the following:
 
(a) all necessary action to authorize the execution, delivery and performance of
this Agreement has been taken;
 
(b) after giving effect to this Agreement, the representations and warranties
set forth in the Credit Agreement and the other Credit Documents are true and
correct in all material respects as of the date hereof (except those which
expressly relate to an earlier period);
 
(c) before and after giving effect to this Agreement, no Default or Event of
Default shall exist; and
 
(d) the liens and security interests created and granted in the Credit Documents
remain in full force and effect, and this Agreement is not intended to adversely
affect or impair such liens and security interests in any manner.
 
7. Guarantor Acknowledgments.
 
(a) Each Domestic Guarantor hereby (i) acknowledges and consents to all of the
terms and conditions of this Agreement, (ii) reaffirms that, jointly and
severally together with the other Domestic Guarantors, it guarantees the prompt
payment and performance of their obligations as provided in Article IV of the
Credit Agreement and (iii) acknowledges and agrees that the such obligations
will include any Obligations with respect to or resulting from the increase in
the Aggregate Domestic Revolving Committed Amount as provided hereunder.
 
(b) Each Foreign Guarantor hereby (i) acknowledges and consents to all of the
terms and conditions of this Agreement and (ii) reaffirms that, jointly and
severally together with the other Foreign Guarantors, it guarantees the prompt
payment and performance of their obligations as provided in Article IV of the
Credit Agreement.
 
8. Domestic Revolving Lenders’ Representation and Warranties. Each of the
Domestic Revolving Lenders party to this Agreement represents and warrants that
it has full power and authority, and has taken all action necessary, to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby.
 
9. Full Force and Effect. Except as modified hereby, all of the terms and
provisions of the Credit Agreement and the other Credit Documents (including
schedules and exhibits thereto) shall remain in full force and effect.
 
10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery by any party hereto of an executed
counterpart of this Agreement by facsimile shall be effective as such party’s
original executed counterpart and shall constitute a representation that such
party’s original executed counterpart will be delivered.
 
11. Fees and Expenses. Pursuant to Section 11.04(a) of the Credit Agreement, the
Domestic Borrowers shall pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including the reasonable fees and expenses of Moore & Van
Allen, PLLC.
 
12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
DOMESTIC BORROWERS:
TEMPUR WORLD, LLC (as successor by merger to Tempur World Holdings, LLC, a
Delaware limited liability company, and Tempur-Pedic, Inc., a Kentucky
corporation), a Delaware limited liability company        
 
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer and
Assistant Secretary          

 
 
TEMPUR PRODUCTION USA, INC., a Virgina corporation      
 
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer        

 
FOREIGN BORROWER:
DAN-FOAM ApS, a private limited liability company existing under the laws of
Denmark      
 
By:
/s/ DALE E. WILLIAMS       Name: Dale E. Williams       Title: Attorney in Fact
   

 
DOMESTIC GUARANTORS:
TEMPUR-PEDIC INTERNATIONAL INC., a Delaware corporation      
 
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer and
Assistant Secretary    

 

--------------------------------------------------------------------------------


 
TEMPUR-PEDIC NORTH AMERICA, INC., a Delaware corporation (formerly known as
Tempur-Pedic Retail, Inc. and as Tempur-Pedic NA, Inc. and successor in interest
to Tempur-Pedic Medical, Inc. and Tempur-Pedic, Direct Response, Inc.)      
 
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer and
Secretary    

 
 
DAWN SLEEP TECHNOLOGIES, INC., a Delaware corporation      
 
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer and
Secretary    

 
 
TEMPUR-PEDIC TECHNOLOGIES, INC., a Delaware corporation      
 
By:
/s/ WILLIAM H. POCHE       Name: William H. Poche       Title: Treasurer and
Secretary    

 
FOREIGN GUARANTORS:
TEMPUR WORLD HOLDINGS, S.L., a company organized under the laws of Spain      
 
By:
/s/ DALE E. WILLIAMS       Name: Dale E. Williams       Title: Director    

 
 
TEMPUR DANMARK A/S, a stock company existing under the laws of Denmark      
 
By:
/s/ DALE E. WILLIAMS       Name: Dale E. Williams       Title: Attorney in Fact
   

 
 
 

--------------------------------------------------------------------------------


 
 
 
ADMINISTRATIVE AGENT:
 BANK OF AMERICA, N.A., as Administrative Agent and Domestic Collateral Agent  
   
 
By:
/s/ KRISTINE THENNES       Name: Kristine Thennes       Title: Vice President  
 

 
 

--------------------------------------------------------------------------------


 
LENDERS:
 BANK OF AMERICA, N.A., as Domestic L/C Issuer and as a Lender      
 
By:
/s/ THOMAS C. KILCREASE, JR.       Name: Thomas C. Kilcrease, Jr.       Title:
SVP    

 
 

--------------------------------------------------------------------------------


 
 
 NORDEA BANK DANMARK A/S, as Foreign L/C Issuer, Foreign Swingline Lender,
Foreign Collateral Agent and a Lender      
 
By:
/s/ HANS CHRISTIANSEN       Name: Hans Christiansen       Title: Head of
Corporate                      By:   KAJ SKOUBOE        Name: Kaj Skouboe      
Title: Region Branch Manager     

 
 

--------------------------------------------------------------------------------


 
FIFTH THIRD BANK, as a Lender and Domestic Swingline Lender      
 
By:
/s/ MONICA M. MUCCI       Name: Monica M. Mucci       Title: Officer    

 
 
 

--------------------------------------------------------------------------------


 
 
SUNTRUST BANK, as a Lender      
 
By:
/s/ KAP YARBROUGH       Name: Kap Yarbrough       Title: Vice President    

 


 
 

--------------------------------------------------------------------------------

 
 
JPMORGAN CHASE BANK, N.A.,      
 
By:
/s/ ROBERT S. SHEPPARD       Name: Robert S. Sheppard       Title: Vice
President    

 


 
 

--------------------------------------------------------------------------------

 


 
 
WELLS FARGO BANK, N.A.,      
 
By:
/s/ BRYAN HULLER       Name: Bryan Huller       Title: Vice President    

 


 
 

--------------------------------------------------------------------------------

 
 
 
NATIONAL CITY BANK, as a Lender      
 
By:
/s/ SUSAN A. DEAN       Name: Susan A. Dean       Title: SVP    

 
 



 
 

--------------------------------------------------------------------------------

 


 
REGIONS BANK, as a Lender      
 
By:
/s/ SCOTT CORLEY       Name: Scot Corley       Title: SVP    

 
 
 
 
 
 